969 So. 2d 1147 (2007)
Alonzo P. NEWSOME, Petitioner,
v.
Robert BUTTERWORTH, Secretary, Department of Children and Family Services, Respondent.
No. 2D07-4467.
District Court of Appeal of Florida, Second District.
November 16, 2007.
Rehearing Denied December 21, 2007.
Alonzo P. Newsome, pro se.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus is denied. We note however that section 394.915(2), Florida Statutes (2006), "has been interpreted to mandate [an adversarial probable cause hearing] within five days of a request by a detainee whose [prison] sentence has expired." Melvin v. State, 804 So. 2d 460, 462 (Fla. 2d DCA 2001) (citing State v. Kobel, 757 So. 2d 556 (Fla. 4th DCA 2000); Valdez v. Moore, 745 So. 2d 1009 (Fla. 4th DCA 1999)). The supreme court cited Valdez and Kobel with approval in State v. Goode, 830 So. 2d 817, 829 n. 12 (Fla.2002), noting that the Valdez court determined that the release of the detainee is the appropriate remedy where the trial court fails to timely hold an adversarial probable cause hearing. Accordingly, we conclude that the petitioner is entitled to an adversarial probable cause hearing should he, through counsel, file a request for one.
Petition denied.
NORTHCUTT, C.J., and ALTENBERND and LaROSE, JJ., Concur.